DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claim(s) 1, 3, 5-6, 10, 12, 14-15, and 19 have been amended, no new claims have been added and no claims have been cancelled, therefore claim(s) 1-20 is/are pending in the application and have been presented for examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 8/14/2020. It is noted, however, that applicant has not filed a certified copy of the IN202011035120 application as required by 37 CFR 1.55.
Summary
Office Action Summary:
Amendments to the claim(s) do not overcome previous rejections under 35 USC 101, therefore the Examiner has maintained the rejection.
Amendments to the claim(s) overcome the previous rejection under 35 USC 102(a)(1), therefore the Examiner has entered new ground(s) of rejection as necessitated by the amendments.
The Applicant’s arguments have been fully considered however they are not persuasive, see Response to Arguments below.

Examiner Notes
The Examiner notes that the amended claim limitation of “and only for the dynamic components…” appears to be a negative limitation essentially indicating that this step is not performed for the static components. The Examiner finds that there does not appear to be sufficient support for this negative limitation in the specification, however it would seem that anyone of ordinary skill in the art would know to only render the dynamic components since the static components are just stored advertising data that is simply retrieved from storage at the time the advertisement or digital offer is requested. For the benefit of the Applicant and for clarity of record, the Examiner is interpreting the amended claims under broadest reasonable interpretation (BRI) to be retrieving stored static advertising components (i.e. interim raw byte representations) separate of rendering the static components, rendering the dynamic components at the time an offer is requested (but not the static components) and combining both the static and dynamic components into a single image file that defines a digital offer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Under Eligibility Step 1 analysis, it is determined that claims 1-20 are directed to a system and method.

Under Eligibility Step 2A, Prong 1 analysis, Claim 1 recites, " A computer-implemented method, comprising: receiving digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components; for each of the static components, pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components; in response to receiving a request to provide a digital offer in real-time on demand: retrieving the interim raw byte representations corresponding to all the static components, independent of rendering of the interim raw byte representations; for each of the dynamic components and only for the dynamic components, rendering a component image file in real-time on demand; joining the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer; and transmitting the single digital image file to another computer, wherein the method is performed by one or more computing devices. Claim(s) 10 and 19 are similar to claim 1 except for reciting, A computer system, comprising: an offer server computer comprising one or more processors coupled to non-transitory computer-readable storage media storing static element pre-compute instructions and dynamic image generation instructions, and comprising cache storage and coupled to an offer database; the offer server computer being communicatively coupled to one or more offer printers that are associated with a point of sale; the static element pre-compute instructions being configured, when executed by the offer server computer, to cause the offer server computer to execute (claim 10), and A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (claim 19), therefore claims 10 and 19 are analyzed similarly as claim 1. The underlined limitations indicate additional elements that are to be further analyzed at Step 2A-2. The claim(s) are found to be within the enumerated group(s) of Certain Methods of Organizing Human Activity, specifically as it relates to advertising/marketing or sales activities. The claims as a whole appear to be directed to a common business practice of generating an advertisement, essentially the claims are to generating an advertisement with static and dynamic portions for purposes of customizing an advertisement for a user. 
Dependent claims 2-3, 5-6, 8, 11-12, 17, and 20 are also considered to be encompassed by the abstract idea by indicating storing and retrieving the offer (claim 2, 3, 11, 12, 20), retrieving and printing the offer (claim 5, 6), and the type of dynamic content rendered for the offer (claim 8, 17).

Under Eligibility Step 2A, Prong 2 analysis, the A computer-implemented method, comprising: receiving digitally stored metadata, digitally storing the interim raw byte representations, retrieving the interim raw byte representations, joining the interim raw byte representations, creating and storing a single digital image file, transmitting the single digital image file, method is performed by one or more computing devices (claim 1, 10, 19), A computer system, comprising: an offer server computer comprising one or more processors coupled to non-transitory computer-readable storage media storing static element pre-compute instructions and dynamic image generation instructions, and comprising cache storage and coupled to an offer database; the offer server computer being communicatively coupled to one or more offer printers that are associated with a point of sale (claim 10), A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (claim 19), digitally storing the interim raw byte representations corresponding to all the static components in cache storage; and in response to receiving the request to provide a digital offer in real-time on demand, retrieving the interim raw byte representations corresponding to all the static components from a cache storage (claim 3, 12), the claim(s) appear to be directed to data gathering (i.e. retrieving, storing, transmitting) for purposes of generating an advertisement, as such the Examiner finds that the claim(s) are just performing an abstract idea in a computer environment and does not recite an improvement to the functioning of the computer itself or an improvement to the technical field, the claims recite generic computer components performing generic computer functions which does not amount to significantly or substantially more than the judicial exception. The amended claim limitation(s) of “independent of rendering of the interim raw byte representations; for each of the dynamic components and only for the dynamic components”, the Examiner finds to merely be indicating that the static components are not rendered at the time the interim raw byte representations are retrieved, however since the static components are already pre-computed and stored there does not appear to be any improvement to the technical field or the functioning of the computer. Claim(s) 4 and 13 recites, “wherein the joining comprises any of concatenating or stitching the pre-computed raw byte representations and the component image files and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats”, the Examiner understand this to be well-used, routine and conventional in the art as shown by (Jarrell et al, US 20080126206 A1, see 0056).
	The limitations of the claim(s) does not appear to recite an improvement to another technology or technical field; does not provide any improvements to the functioning of the computer itself; does not apply the judicial exception with, or by use of, a particular machine; does not effect a transformation or reduction of a particular article to a different state or thing; it does not add a specific limitation other than what is well-understood, routine and conventional in the art, or add unconventional steps that confine the claim(s) to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer components performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. None of the limitations, considered alone or in an ordered combination provide eligibility, because taken as a whole, the claim(s) is/are merely instructions to implement the abstract idea in a computer environment. 

Under Eligibility Step 2B analysis, the claim (s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. The Examiner understands the claim limitations of claim(s) 3 and 12 to be well-used, routine and conventional in the art as shown by (Jarrell et al, US 20080126206 A1, see 0056). The claim includes that, as stated above, it is implemented by a computer which employs a processing device is nothing more than “apply it” with instruction to a generic computer. The claimed computer components are recited at a high level of generality and are merely invoked to perform the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 19-20 is/are rejected under 35 U.S.C. 103 for as being unpatentable over Doemling et al (US 2010/0082441 A1), hereinafter “Doemling”.

	Claim 1: Doemling discloses A computer-implemented method (see at least, 0008, 0012) comprising:
	 receiving digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (0051, identify each of the static elements of advertisement creative, 0062-0063, dynamic elements and static elements);
	 for each of the static components, pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components (0037, 0040, 0052-0053); 
	in response to receiving a request to provide a digital offer in real-time on demand (0080, receiving a request for an advertisement to be displayed): 
	retrieving the interim raw byte representations corresponding to all the static components (0091, see also Fig. 15, 308d, 308f);  
	for each of the dynamic components and only for the dynamic components, rendering a component image file in real-time on demand (0071, image file, 0085-0086, 0089, 0091); 
	joining the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (0007, 0066-0067, 0071); 
	and transmitting the single digital image file to another computer (0010, 0070, 0082, 0084, dynamic advertisement creative is transmitted to the computer for display, 0094),
	wherein the method is performed by one or more computing devices (0032, computing device, 0047, 0097 computer system).  
	Where Doemling discloses retrieving the static elements (see at least 0066, 0091), it is not clear if the static elements are retrieved independent of rendering the static elements or not, therefore Doemling may not explicitly disclose that the static components are retrieved, independent of rendering of the interim raw byte representations; however it would be obvious to one of ordinary skill in the art before the effective filing date to retrieve the interim raw byte representations corresponding to the static components, independent of rendering of the interim raw byte representations, since there are only three finite predictable options to try – to render the static components prior to, at the time of, or after retrieving the stored interim raw byte representations from memory. According to MPEP 2143(I)(E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “obvious to try”.

	Claim 2: Doemling discloses The method of claim 1, further comprising: creating and storing a digital offer template based on the digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (0066-0067, 0071); 
	and in response to the request to provide a digital offer in real-time on demand, selecting and retrieving the digital offer template and using the digital offer template to identify the one or more static components and the one or more dynamic components before the rendering (0080, receiving a request for an advertisement to be displayed, 0071, image file, 0085-0086, 0089, 0091).  
	
	Claim 19: Doemling discloses A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising (see at least, 0008, 0012, 0097): 
	receiving digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (0051, identify each of the static elements of advertisement creative, 0062-0063, dynamic elements and static elements); 
	for each of the static components, pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components (0037, 0040, 0052-0053); 
	in response to receiving a request to provide a digital offer in real-time on demand (0080, receiving a request for an advertisement to be displayed): 
	retrieving the interim raw byte representations corresponding to all the static components (0091, see also Fig. 15, 308d, 308f); 
	for each of the dynamic components and only for the dynamic components, rendering a component image file in real-time on demand (0071, image file, 0085-0086, 0089, 0091); 
	joining the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (0007, 0066-0067, 0071); 
	and transmitting the single digital image file to another computer (0010, 0070, 0082, 0084, dynamic advertisement creative is transmitted to the computer for display, 0094).  
	Where Doemling discloses retrieving the static elements (see at least 0066, 0091), it is not clear if the static elements are retrieved independent of rendering the static elements or not, therefore Doemling may not explicitly disclose that the static components are retrieved, independent of rendering of the interim raw byte representations; however it would be obvious to one of ordinary skill in the art before the effective filing date to retrieve the interim raw byte representations corresponding to the static components, independent of rendering of the interim raw byte representations, since there are only three finite options – to render the static components prior to, at the time of, or after retrieving the stored interim raw byte representations from memory. Although rendering prior to retrieving would be impossible (a file or image must be retrieved in some manner in order to render it), either rendering at the time of retrieving or after retrieving (a possible meaning of retrieving “independent” of rendering) would appear possible and predictable. Retrieving independent of rendering (e.g., rendering sometime after retrieval) would provide the benefit of easing computing demand by not requiring simultaneous retrieval of both the dynamic and static components. Therefore, retrieving independent of rendering, according to MPEP 2143(I)(E) indicating that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “obvious to try”, would be obvious since easing computing demand.

	Claim 20: Doemling discloses The computer-readable medium of claim 19, the operations further comprising: creating and storing a digital offer template based on the digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (0066-0067, 0071); and in response to the request to provide a digital offer in real-time on demand, selecting and retrieving the digital offer template and using the digital offer template to identify the one or more static components and the one or more dynamic components before the rendering (0080, receiving a request for an advertisement to be displayed, 0071, image file, 0085-0086, 0089, 0091).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling further in view of Boynes et al (US 9,787,521 B1), hereinafter “Boynes”.

	Claim 3: Doemling discloses The method of claim 1, however where Doemling discloses storing data corresponding to static elements of an advertisement (see Doemling at 0037, 0040, 0052-0053), it appears that Doemling may not explicitly disclose further comprising: digitally storing the interim raw byte representations corresponding to all the static components in a cache storage; and in response to receiving the request to provide a digital offer in real-time on demand, retrieving the interim raw byte representations corresponding to all the static components from the cache storage, Boynes, however teaches generating static and dynamic content to be served to a user device, where the static content is stored and received from a cache storage (see Boynes at Col 4:41-46, Col 4:57-58). The Examiner understands storing and retrieving static content from a cache to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique taught by Boynes with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in order to further store the static components in a cache storage to improve the response time for delivering content, according to MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling in view of Agarwal et al (US 2010/0099441 A1), hereinafter “Agarwal”.

	Claim 4: Doemling discloses The method of claim 1, however it appears that Doemling may not explicitly disclose, wherein the joining comprises any of concatenating or stitching the pre-computed raw byte representations and the component image files and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats, Agarwal, however teaches the missing limitations at 0037-0038. The Examiner finds stitching images and writing a digital file in JPEG to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of Agarwal with the system and method of generating advertisements with static and dynamic content compiled as a single image file as disclosed by Doemling in order to join the components using a stitching method and writing the image file as a JPEG, according to MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling further in view of Ferro et al (US 2010/0153225 A1), hereinafter “Ferro”.

	Claim 5: Doemling discloses The method of claim 1, further comprising: receiving the request to provide the digital offer in real-time on demand from the another computer (see at least 0080) and transmitting the digital file to a computer (0082, 0084), it appears that Doemling may not explicitly disclose a computer that is associated with a point of sale, the point of sale having an offer printer; creating and storing the single digital image file corresponding to the digital offer using an image width and an image height that are capable of direct printing by the offer printer; and transmitting the single digital image file to the another computer associated with the point of sale for the direct printing by the offer printer, Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro for creating and storing dynamic content as an image file using image dimensions for direct printing with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.

	Claim 6: Doemling discloses The method of claim 1, further comprising: receiving the request to provide the digital offer in real-time on demand (see at least 0080), it appears that Doemling may not disclose that the request is from a point of sale device, therefore Doemling may not explicitly disclose, from the another computer, the another computer being a point of sale terminal having a receipt printer; creating and storing the single digital image file corresponding to the digital offer using an image width and an image height that are capable of direct printing by the receipt printer; and transmitting the single digital image file to the point of sale terminal for the direct printing by the receipt printer, Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro for creating and storing dynamic content as an image file using image dimensions for direct printing with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling further in view of Rehtijarvi et al (US 2013/0283262 A1), hereinafter Rehtijarvi.

	Claim 7: Doemling discloses The method of claim 1, however it appears that Doemling may not explicitly disclose, further comprising executing header manipulation on the single digital image file, Rehtijarvi, however teaches performing header manipulation on the set of delivery files to simplify the delivery of a customized application (Rehtijarvi at 0039). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Rehtijarvi with the system and method of generating advertisements with static and dynamic content compiled as a single image file as disclosed by Doemling in order to perform header manipulation on the image file to simplify the delivery of the file as taught by Rehtijarvi at 0039.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling in view of Dixon et al (US 2005/0283448 A1), hereinafter “Dixon”.

	Claim 8: Doemling discloses The method of claim 1 wherein, for each of the dynamic components, rendering the component image file in real-time on demand (0071, image file, 0085-0086, 0089, 0091), Doemling discloses rendering dynamic text messaging (see at least 0035), however it appears that Doemling may not disclose, comprises rendering digital image component files for two or more of: a dynamically generated barcode, a dynamically generated serial number, or a dynamic text messaging, Dixon teaches generating and rendering a barcode as an image file (Dixon at 0040, 0044, 0055). The Examiner finds rendering a barcode as an image file to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of Dixon with the system and method of generating advertisements with static and dynamic content including dynamic text messaging as disclosed by Doemling, in order to rendering a personalized advertisement containing both dynamic text messaging and a barcode, according to MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling further in view of Alam et al (US 2018/0176876 A1), hereinafter “Alam”.

	Claim 9: Doemling discloses The method of claim 1, further comprising: in response to receiving a request to provide a digital offer in real-time on demand (0080, receiving a request for an advertisement to be displayed), retrieving the interim raw byte representations corresponding to all the static components (0091, see also Fig. 15, 308d, 308f), and for each of the dynamic components, rendering the component image files in real-time on demand (0071, image file, 0085-0086, 0089, 0091); joining the interim raw byte representations corresponding to all the static components and all the component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (0007, 0066-0067, 0071); transmitting the single digital image file to another computer (0010, 0070, 0082, 0084, dynamic advertisement creative is transmitted to the computer for display, 0094), however it appears that Doemling may not explicitly disclose executing within 2 milliseconds: and executing within 20 milliseconds: Alam, however teaches a predetermined period for processing/responding to a request, where the time includes 2ms and 20ms, see Alam at 0115 . The Examiner finds the processing a request by a user terminal with a time period of 2ms and 20ms to applying a known technique to a known device method or product ready for improvement. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Alam with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in order to process the request for a dynamic advertisement with static and dynamic components within 2ms and 20ms so that the user receives the advertisement as quickly and efficiently as possible, according MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling in view of Boynes, further in view of Ferro et al (US 2010/0153225 A1), hereinafter “Ferro”.

	Claim 10: Doemling discloses A computer system (0012, computer system), comprising: 
	an offer server computer comprising one or more processors coupled to non-transitory computer-readable storage media storing static element pre-compute instructions and dynamic image generation instructions (0047, 0051, 0062-0063, 0066, 0097) and coupled to an offer database (0049, 0076, 0081); 
	the static element pre-compute instructions being configured, when executed by the offer server computer, to cause the offer server computer to execute: receiving digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (0051, identify each of the static elements of advertisement creative, 0062-0063, dynamic elements and static elements);
	 for each of the static components, pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations corresponding to all the static components (0037, 0040, 0051-0053); 
	the dynamic image generation instructions being configured, when executed by the offer server computer, to cause the offer server computer to execute: -23-ATTORNEY DOCKET NO.PATENT APPLICATION088953.0314in response to receiving a request to provide a digital offer in real-time on demand (0080, receiving a request for an advertisement to be displayed):
	 retrieving the interim raw byte representations corresponding to all the static components (0091, see also Fig. 15, 308d, 308f); 
	for each of the dynamic components and only for the dynamic components, rendering a component image file in real- time on demand (0071, image file, 0085-0086, 0089, 0091); 
	joining the pre-computed interim raw byte representations corresponding to all the static components and all the currently rendered component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (0007, 0066-0067, 0071); 
	and transmitting the single digital image file to another computer (0010, 0070, 0082, 0084, dynamic advertisement creative is transmitted to the computer for display, 0094).  
	Where Doemling discloses retrieving the static elements (see at least 0066, 0091), it is not clear if the static elements are retrieved independent of rendering the static elements or not, therefore Doemling may not explicitly disclose that the static components are retrieved, independent of rendering of the interim raw byte representations; however it would be obvious to one of ordinary skill in the art before the effective filing date to retrieve the interim raw byte representations corresponding to the static components, independent of rendering of the interim raw byte representations, since there are only three finite predictable options to try – to render the static components prior to, at the time of, or after retrieving the stored interim raw byte representations from memory. According to MPEP 2143(I)(E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is “obvious to try”.
	It appears that Doemling may not explicitly disclose and comprising cache storage, Boynes, however teaches generating static and dynamic content to be served to a user device, where the static content is stored and received from a cache storage (see Boynes at Col 4:41-46, Col 4:57-58). The Examiner understands storing and retrieving static content from cache memory to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify or incorporate the technique taught by Boynes with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in order to further store the static components in a cache storage to improve the response time for delivering content, according to MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.
	It appears that Doemling in view of Boynes may not explicitly disclose the offer server computer being communicatively coupled to one or more offer printers that are associated with a point of sale; Ferro, however teaches a server in communication with a point of sale computer and printer (Ferro at 0039, 0042). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro to have a server in communication with a point of sale and printer with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in view of Boynes in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.

	Claim 11: Doemling in view of Boynes and Ferro disclose, The computer system of claim 10, the offer database storing a plurality of digital offer templates (0081-0082), each digital offer template being based on the digitally stored metadata that defines a digital offer including specifying one or more static components and one or more dynamic components (0066-0067, 0071), the computer system further comprising instructions which when executed cause, in response to the request to provide a digital offer in real-time on demand, selecting and retrieving the digital offer template and using the digital offer template to identify the one or more static components and the one or more dynamic components before the rendering (0080, receiving a request for an advertisement to be displayed, 0071, image file, 0085-0086, 0089, 0091). 

	Claim 12: Doemling in view of Boynes and Ferro disclose, The method of claim 10, however where Doemling discloses storing data corresponding to static elements of an advertisement (see Doemling at 0037, 0040, 0052-0053), it appears that Doemling may not explicitly disclose, further comprising instructions which when executed cause digitally storing the interim raw byte representations corresponding to all the static components in the cache storage; and in response to receiving the request to provide a digital offer in real-time on demand, retrieving the interim raw byte representations corresponding to all the static components from the cache storage, Boynes, however teaches generating static and dynamic content to be served to a user device, where the static content is stored and received from a cache storage (see Boynes at Col 4:41-46, Col 4:57-58), as combined and under the same rationale as above.

	Claim 14: Doemling in view of Boynes and Ferro disclose, The computer system of claim 10, further comprising instructions which when executed cause: receiving the request to provide the digital offer in real-time on demand from the another computer (see Doemling at 0080), it appears that Doemling may not explicitly disclose another computer that is associated with a point of sale, the point of sale having an offer printer; creating and storing the single digital image file corresponding to the digital offer using an image width and image height that are capable of direct printing by the offer printer; and transmitting the single digital image file to the another computer associated with the point of sale for the direct printing by the offer printer,  Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro for creating and storing dynamic content as an image file using image dimensions for direct printing with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.

	Claim 15: Doemling in view of Boynes and Ferro disclose, The computer system of claim 10, further comprising instructions which when executed cause: receiving the request to provide the digital offer in real-time on demand (see Doemling at 0080), it appears that Doemling may not disclose that the request is from the another computer, the another computer being a point of sale device therefore Doemling may not explicitly disclose, from a point of sale terminal having a receipt printer; creating and storing the single digital image file corresponding to the digital offer using an image width and an image height that are capable of direct printing by the receipt printer; and transmitting the single digital image file to the point of sale terminal for the direct printing by the receipt printer, Ferro, however teaches a point of sale computer and printer (Ferro at 0039), creating and storing dynamic content (image file) using an image width and height capable of direct printing (Ferro at 0030-0033), and transmitting and printing the advertisement (Ferro at 0042-0044). 
	The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify or incorporate the teachings of Ferro for creating and storing dynamic content as an image file using image dimensions for direct printing with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in order to generate and print dynamic/customized content at the time of transaction to better customize content for the consumer.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling in view of Boynes and Ferro, further in view of Agarwal.

	Claim 13: Doemling in view of Boynes and Ferro disclose The computer system of claim 10, further comprising instructions which when executed cause the joining by any of concatenating or stitching the pre-computed raw byte representations and the component image files, and writing the single digital image file in any of PNG, JPEG, or TIFF digital image file formats, Agarwal, however teaches the missing limitations at 0037-0038. The Examiner finds stitching images and writing a digital file in JPEG to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of Agarwal with the system and method of generating advertisements with static and dynamic content compiled as a single image file as disclosed by Doemling in order to join the components using a stitching method and writing the image file as a JPEG, according to MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling in view of Boynes, further in view of Ferro, further in view of Rehtijarvi et al (US 2013/0283262 A1), hereinafter “Rehtijarvi”.

	Claim 16: Doemling in view of Boynes and Ferro disclose, The method of claim 10, however it appears that Doemling may not explicitly disclose, further comprising instructions which when executed cause executing header manipulation on the single digital image file, Rehtijarvi, however teaches performing header manipulation on the set of delivery files to simplify the delivery of a customized application (Rehtijarvi at 0039). The Examiner finds and understands that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify or incorporate the teachings of Rehtijarvi with the system and method of generating advertisements with static and dynamic content compiled as a single image file as disclosed by Doemling in order to perform header manipulation on the image file to simplify the delivery of the file as taught by Rehtijarvi at 0039.
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling in view of Boynes, further in view of Ferro, further in view of Dixon et al (US 2005/0283448 A1), hereinafter “Dixon”.

	Claim 17: Doemling in view of Boynes and Ferro disclose, The computer system of claim 10, further comprising instructions which when executed cause, for each of the dynamic components, rendering the component image file in real- time on demand (0071, image file, 0085-0086, 0089, 0091), Doemling discloses rendering dynamic text messaging (see at least 0035), however it appears that Doemling may not disclose comprises rendering digital image component files for two or more of: a dynamically generated barcode, a dynamically generated serial number and a dynamic text messaging, however, Dixon teaches generating and rendering a barcode as an image file (Dixon at 0040, 0044, 0055). The Examiner finds rendering a barcode as an image file to be applying a known technique to a known device, method or product ready for improvement.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the technique of Dixon with the system and method of generating advertisements with static and dynamic content including dynamic text messaging as disclosed by Doemling, in order to rendering a personalized advertisement containing both dynamic text messaging and a barcode, according to MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doemling in view of Boynes, further in view of Ferro, further in view of Alam et al (US 2018/0176876 A1), hereinafter “Alam”.

	Claim 18: Doemling in view of Boynes and Ferro disclose, The method of claim 10, further comprising instructions which when executed cause: in response to receiving a request to provide a digital offer in real-time on demand (0080, receiving a request for an advertisement to be displayed), retrieving the interim raw byte representations corresponding to all the static components (0091, see also Fig. 15, 308d, 308f), and for each of the dynamic components, rendering the component image files in real-time on demand (0071, image file, 0085-0086, 0089, 0091); joining the interim raw byte representations corresponding to all the static components and all the component image files corresponding to the dynamic components and creating and storing a single digital image file corresponding to the digital offer (0007, 0066-0067, 0071); transmitting the single digital image file to another computer (0010, 0070, 0082, 0084, dynamic advertisement creative is transmitted to the computer for display, 0094), it appears that Doemling may not explicitly disclose, at least in regards to processing the request, executing within 2 milliseconds: and executing within 20 milliseconds: Alam, however teaches a predetermined period for processing/responding to a request, where the time includes 2ms and 20ms, see Alam at 0115 . The Examiner finds the processing a request by a user terminal with a time period of 2ms and 20ms to applying a known technique to a known device method or product ready for improvement. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Alam with the system and method of generating advertisements with static and dynamic content as disclosed by Doemling in view of Boynes and Ferro in order to process the request for a dynamic advertisement with static and dynamic components within 2ms and 20ms so that the user receives the advertisement as quickly and efficiently as possible, according MPEP 2143(I)(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.

Response to Amendment
Amendments to the Claim(s) do not overcome rejection(s) under 35 USC 101, therefore the Examiner maintains the rejection.
Amendments to the Claim(s) overcome the rejections set forth by the Examiner under 35 USC 102(a)(1), therefore the Examiner has entered new grounds of rejection as necessitated by the amendments.

Response to Arguments
The Applicant’s argues (starting on page 9 of Remarks) the claims are not “directed to” an abstract idea nor are do they recite a common business practice, but rather the claims are necessarily rooted in technology and recite an improvement, however the Examiner disagrees and finds that the amendments fail to recite any improvement to the functioning of the computer (See full explanation of the updated rejection starting on page 3 of this Office Action). For example, the claims recite, “receiving digitally stored metadata that defines a digital offer…pre-computing a digital image in an interim raw byte representation and digitally storing the interim raw byte representations…retrieving the interim raw byte representation…rendering a component image file…joining the pre-computed interim raw byte representations…creating and storing a single digital image file corresponding to the digital offer…transmitting the single digital image file to another computer”, the claims simply recite a computer implemented method of creating and storing a single image file defining a digital offer, by retrieving and combining static and dynamic advertising components, there does not appear to be any inventive concept recited.
	 The Examiner finds that the amended limitation of “independent of rendering of the interim raw byte representations; for each of the dynamic components and only for the dynamic components”, the Examiner finds to merely be indicating that only the dynamic components are rendered at the time of a request, however since the static components are already pre-computed and stored there does not appear to be any improvement to the technical field or functioning of the computer. As such, the claims appear to be performing an abstract idea in a computer environment by reciting generic computer components performing generic computer functions which does not amount to significantly or substantially more than the judicial exception. 
	The Applicant asserts at page 11 of Remarks that the claims provide an improvement to the technical field and computer, specifically “digital image processing”, however the Examiner finds that the claims do not recite any improvement to “digital image processing” but rather recites retrieving stored advertising data for purposes of creating and storing a single image file defining a digital offer. Furthermore, in regards to improving the efficiency by “pre-computing certain image elements and combining the pre-computed elements with other, non-pre-computed elements at the time they are needed…”, it appears to be nothing more than retrieving and combining data, as such there does not appear to be improvement in efficiency nor an inventive concept recited by the claims. The Examiner strongly recommends that the Applicant amend the claims to clearly recite subject matter believed by the Applicant to provide an improvement to either the functioning of the computer or the technical field, the claims as currently drafted merely recite generic computer components performing generic computer functions (i.e. retrieving, storing, transmitting).
	Where the Applicant argues that the Examiner failed to consider the additional elements at Eligibility Step 2B (See page 11 of Remarks), the Examiner disagrees, the additional steps were appropriately identified and analyzed at Step 2A-2. Appropriate explanation(s) and reasoning(s) for why these elements do not amount to significantly or substantially more than the judicial exception were provided by the Examiner, see at least pages 5-8 of this Office Action.
The Applicant’s arguments with respect to claim 1, 10, and 19 have been considered but are moot and/or are not persuasive, the Examiner finds that it in regards to the limitations of “retrieving the interim raw byte representations corresponding to all the static components, independent of rendering of the interim raw byte representations” that it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions, with reasonable expectation of success to arrive at the claimed invention (see the 103 analysis starting on page 9 of this Office Action), thus the Applicant’s arguments are considered moot given the new grounds of rejection. The Examiner notes that the amended limitation of “for each of the dynamic components and only for the dynamic components, rendering a component image file in real-time on demand” is a negative limitation and although support for this type of amendment is questionable (there does not appear to be sufficient support in the Applicant’s specification), it would be apparent to one of ordinary skill in the art to know to render only the dynamic components since the static components are merely being retrieved from computer storage. The Examiner finds the amended limitation to read on the prior art of record, see at least 0066, therefore the Applicant’s arguments are not persuasive. The Examiner maintains that Doemling discloses a system and method for generating an advertisement creative comprised of static and dynamic elements, where the static elements are stored and retrieved from memory, and the dynamic data values are populated at the time the advertisement is requested (see at least 0066, 0070), this dynamic advertisement creative is generated from compiling both static and dynamic elements into a single file and transmitting the file to a computer (see at least 0081-0083), the Applicants arguments have been fully considered but are either moot and/or are not persuasive.
The Applicant relies on the same arguments for depending claims 2-9, 11-18 and 20, therefore the Examiner’s response to the Applicant’s arguments above applies to depending claims 2-9, 11-18 and 20.
Applicant's arguments filed 2/4/2022 have been fully considered but they are either moot and/or are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPAR ILANA can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622